


Exhibit 10.18








Dynex Capital, Inc.
Non-Employee Directors’ Annual Compensation
Effective January 1, 2015






Cash Compensation


Annual retainer
Non-Employee Director                            $ 55,000
Lead Independent Director                        $ 15,000        
Audit Committee Chair                            $ 10,000
Compensation Committee Chair                         $ 5,000
Nominating & Corporate Governance Committee Chair              $ 5,000


Annual retainers are payable in quarterly installments, prorated for the number
of months served in the case of a change during the calendar year.




Excess meeting fee
In addition to the annual retainer, non-employee directors will also receive a
cash fee of $1,000 for each meeting of the Board of Directors or a Board
Committee attended as a member in excess of 15 meetings per year.






Equity Compensation


Non-employee directors will also receive an annual grant of restricted shares of
the Company’s common stock with a grant date fair value of $50,000, which shares
will vest at the end of one year. The shares are to be granted on the first
Friday following the annual meeting of shareholders.






